Citation Nr: 9925556	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-02 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a fungus infection of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 1998, the RO granted service connection for post-
traumatic stress disorder, and assigned a 50 percent rating 
therefor.  The veteran's accredited representative, in a Form 
646 submitted in February 1999, indicated disagreement on 
behalf of the veteran with regard to that disability 
evaluation.  The RO, however, has not furnished the veteran 
and his representative with a Statement of the Case 
pertaining to that question.  The matter is not currently 
before the Board, and is accordingly referred to the RO for 
action as appropriate.


FINDING OF FACT

A fungus infection of the feet is not currently shown.


CONCLUSION OF LAW

A claim for service connection for a fungus infection of the 
feet is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, 

since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), held that a well-grounded claim requires evidence of 
a current disability, an inservice disability, and a nexus or 
link between the two.  In the instant case, the medical 
evidence does not demonstrate that a fungus infection of the 
feet is currently, or has ever been, manifested.  Since 
service connection cannot be granted for a disability that 
does not exist, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  See also Rabideau v. Derwinski, 
2 Vet. App. 141 (1993), and Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

In the instant case, the Board must emphasize that the 
medical record is devoid of any evidence that a fungus 
infection of the feet is currently manifested, or that any 
such disability has ever been identified.  The veteran's 
service medical records do not reflect that any fungus or 
skin problems pertaining to the feet were accorded treatment 
during service, or that any such impairment was noted.  The 
report of his separation medical examination, dated in 
November 1968, shows that his feet and skin were clinically 
evaluated as normal, and does not show that any foot or skin 
disorder, or history thereof, was noted.  Likewise, on a 
report of medical history prepared in conjunction with 
service separation, the veteran specifically denied having, 
or ever having had, either skin diseases or foot trouble.

Similarly, the post-service medical evidence does not 
demonstrate that a fungus infection of the feet has at any 
time been indicated in a clinical context.  The report of a 
medical examination conducted in September 1979, pursuant to 
VA hospitalization for a disability not here at issue shows 
that the veteran's extremities were normal in all pertinent 
aspects, and does not show that a fungus infection of the 
feet was found.  More recently, the report of a VA general 
medical examination 

dated in February 1997 shows that, although the veteran cited 
a "folliculitis or blister like inflammation between 
the...toes," skin problems were identified on examination only 
over "the trunk, the body, and the face"; the report does not 
indicate the presence of folliculitis or inflammation either 
on the feet or, as the veteran claimed, between the toes. 

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  In the case at hand, 
the Board must therefore conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a fungus infection of the feet could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
is not well grounded and is therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board recognizes that the veteran in his Substantive 
Appeal, alleged that his purported fungus infection of the 
feet was caused by inservice exposure to Agent Orange.  The 
RO, in the course of adjudicating his claim, did not address 
this matter.  However, neither the RO's failure to do so, nor 
the Board's decision not to Remand this claim for the RO to 
consider that question, is prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence does 
not demonstrate that a fungus infection of the feet is 
manifested; any question of etiology or pathology is clearly 
irrelevant. 

Finally, the Board notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board 

notes that the veteran has not indicated that any such 
evidence is available.  The Board must point out that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection for a fungus infection of the feet, at any time.


ORDER

A claim for service connection for a fungus infection of the 
feet is not well grounded, and is accordingly denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

